COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


JERRY HOWARD JUMP

v.         Record No.   1043-95-1        MEMORANDUM OPINION *
                                      BY JUDGE JOSEPH E. BAKER
PATRICIA COLLINS JUMP                     FEBRUARY 6, 1996

         FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                      AND COUNTY OF JAMES CITY
                    Samuel T. Powell, III, Judge
           Lawrence D. Diehl for appellant.

           Willafay McKenna (McKenna & Konstantinou, on
           brief), for appellee.



     In this appeal from a decree of equitable distribution by

the Circuit Court of the City of Williamsburg and County of James

City (trial court), Jerry Howard Jump (husband) contends that the

trial court erroneously classified certain parcels of real estate

as marital property and failed to give proper credit against the

marital estate for marital debts.   Finding no error, we affirm

the judgment of the trial court.

     As the parties are familiar with the facts contained in the

record, we reference only those pertinent to our reason for

affirming the decree.

     In reviewing an equitable distribution award on appeal, we

recognize that the trial court's job is a difficult one.

Accordingly, we rely heavily on the discretion of the trial judge

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
in weighing the many considerations and circumstances that are

presented in each case.     Artis v. Artis, 4 Va. App. 132, 137, 354
S.E.2d 813, 815 (1987).    The trial court's judgment will not be

disturbed unless plainly wrong or without evidence to support it.

 Keyser v. Keyser, 7 Va. App. 405, 409, 374 S.E.2d 698, 701

(1988); Code § 8.01-680.    Fashioning the award lies within the

sound discretion of the trial court and will not be set aside in

the absence of the complaining party showing by the record that

an abuse of discretion has occurred.
     In the case before us, the property was titled in the joint

names of the parties, with the right of survivorship, and

presumptively should be classified as marital; however, that

presumption may be rebutted by presentation of sufficient

evidence.     Huger v. Huger, 16 Va. App. 785, 788, 433 S.E.2d 255,

257 (1993).    Here, the trial court's finding discloses that it

rejected husband's contention that the presumption had been

rebutted.   Its finding is supported by the record.

     Patricia Collins Jump (wife) and husband became liable on a

$100,000 note secured by the subject real estate.     The property

was later conveyed by a deed to third parties who, as a part of

the consideration, agreed to discharge the $100,000 debt secured

by that property.    The third parties failed to make the required

payments and, in lieu of foreclosure, conveyed the property back

to husband and wife as tenants by the entirety with the right of

survivorship.    We cannot say the trial court was plainly wrong,



                                 - 2 -
abused its discretion, or that its decision was without evidence

to support its finding that the subject real estate is marital

property.    Moreover, under the facts in this record, nothing

contained in Code § 20-107.3(A)(3)(f) or (g) requires a different

conclusion.

     The remaining issues raised by husband involve trial court

discretion.   We cannot say that the record discloses abuse of

trial court discretion.   Moreover, even if applicable to this

cause, we are not bound by the unpublished opinions cited by

counsel for husband.
     Accordingly, the judgment of the trial court is affirmed,

reserving to wife the right to apply to the circuit court for

such further fees and costs, if any, as that court may deem

equitable.

                                                         Affirmed.




                                - 3 -